Talcott, P. J.:
ít appears in this case that George W. Nicholas, an insolvent debtor, and resident of Geneva, in this State, made a voluntary ’assignment, for the benéfit of creditors, to one Frederick W. Prince, of the sáme place ; find Prince, failing to give the bond required by the statute, one Erastus" I. Rogers was substituted as *319such assignee, presumably by the order of the county judge or County Court of Ontario county. That on the 30'th day of July, 1877,' at a Special Term of the Supreme Court, held at Rochester, on the petition of the said Rogers, as such assignee, an order was made by Mr. justice Rawson, appointing Wn’i. H. Smith, Esq., a referee to take and state the account of said Rogers as such assignee. The matter of the accounting proceeded before the referee, and he made his report thereon to the Supreme Court, which was presented to a Special Term of the Supreme Court, held at Rochester on the 27th of August, 1877, and a motion was thereupon made to confirm the said report, and the same was thereupon confirmed, in pursuance of a stipulation between the attorneys of such of the creditors as had appeared upon the said accounting; and it appearing by the said report that there remained of the assigned estate the undivided half of certain lands situated in Potter county, Pennsylvania, the said order of confirmation further directed that the said interest in the said lands .should be sold at public auction, in the village of Geneva, on a notice of six days, to be once published in the Geneva Courier, and to be posted in three public places in said village of Geneva, and the funds realized from such sale be distributed as specified in said order ; and that after the payment of the final dividend, the said assignee render a final account, to be taken and stated by and before the said William H. Smith, who was continued as a referee for that purpose; and that, upon the final passing of said account by the said assignee, he be finally discharged from his trust and his bonds ordered to be canceled. The assignee proceeded to make a sale of the undivided interest of the said Nicholas, in the said lands in Pennsylvania, and proceeded to make his final account before the referee, who ’reported the saíne, and that said assignee was entitled to a discharge from the duties of his trust, as such assignee, and that his bond should be canceled.
Afterwards, at a Special Term of the Supreme Court held at Rochester, on the fii-st day of November, 1877, on the petition of Mrs. Jane R. Claggett, as one of the creditors of said George W. Nicholas, the said Special Term made an order, setting aside the sale of the said lands as against the appellants, Prouty and Chew, on certain terms and conditions therein mentioned. Erom this *320order of the Special Term the said Prouty and Chew, the purchasers at the sale of the Pennsylvania lands, appeal to this court.
It does not appear to us that the Supreme Court had any jurisdiction of the subject-matter, in reference to which, by the several orders purporting to have been made by it, it appears to have ■undertaken to deal. The entire jurisdiction over this subject is conferred on the County Court. (See Laws of 1877, ch. 466, amended by the act of 1878, ch. 318.) No action was pending in this court when the said orders were made, but the orders were made simply on the petition of the parties -who applied for them; and admitting that in case of an action pending in this court for an accounting by the assignee in a voluntary assignment such orders would have been properly made, yet, under the statutes referred to, the whole original jurisdiction in such matters is conferred upon the County Court, and we know of no authority by which the Supreme Court is authorized to make orders in such matters, without any suit in that court, except upon appeal from an order or determination previously made by the County Court, in pursuance of the statutes referred to.
We think the counsel wholly misapprehended the law as regards the forum to which they are entitled to resort, by original petition in such cases, and that all the orders which appear to have been made in the Supreme Court on petition were without authority or jurisdiction, and are void.
The order appealed from is l’eversed, with ten dollars costs and the disbursements for printing.
Present — Talcott, P. J., Smith and Hardin, JJ.
Ordered accordingly.